—Appeal by the defendant from a judgment of the Supreme Court, Queens *560County (Braun, J.), rendered June 3, 1999, convicting him of burglary in the second degree, criminal possession of stolen property in the fourth degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the validity of his waiver of the right to a jury trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Magnano, 77 NY2d 941, cert denied 502 US 864; People v McKnight, 198 AD2d 306). In any event, the written jury waiver form executed by the defendant and his statements on the record indicate that his waiver was knowingly, voluntarily, and intelligently made (see, People v McQueen, 52 NY2d 1025; People v White, 262 AD2d 590; People v Wheeler, 258 AD2d 542).
The defendant’s remaining contention is without merit. Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.